           Case 1:19-mc-00593-VSB Document 49 Filed 11/16/20 Page 1 of 2



      quinn emanuel            trial lawyers | washington, dc
      865 South Figueroa Street, 10th Floor, Los Angeles, California 90017-2543 | TEL (213) 443-3000 FAX (213) 443-3100




                                                                                                     WRITER'S DIRECT DIAL NO.
                                                                                                               (213) 443-3615

                                                                                                     WRITER'S EMAIL ADDRESS
                                                                                            kristintahler@quinnemanuel.com



November 16, 2020

VIA ELECTRONIC FILING

The Honorable Vernon S. Broderick
United States District Court
Southern District of New York
Thurgood Marshall United States Courthouse
40 Foley Square, Room 415
New York, NY 10007

Re:     Ex Parte Application of Gulf Investment Corporation: Case No. 1:19-mc-00593

Dear Judge Broderick:

        We write on behalf of Petitioner Gulf Investment Corporation (“GIC”) in connection with
the November 11, 2020 letter (“November 11 Letter”) (ECF 48) submitted by counsel to
intervenors The Port Fund L.P. and Port Link GP Ltd. (collectively, “Intervenors”). In providing
this unsolicited “quick update,” Intervenors can only be endeavoring to create the impression that
the information therein might reduce or obviate the need for GIC’s ex parte application
(“Application”) pursuant to 28 U.S.C. § 1782. It does not.

         First, contrary to Intervenors’ characterization, the parties have not “settled” the Section
22 proceeding in the Cayman Islands (“Section 22 Proceeding”). On the contrary, the Section 22
Proceeding is not settled, nor has it been dismissed or otherwise concluded. As the consent order
entered in the Section 22 Proceeding on November 3, 2020 (“Consent Order”) (ECF 48-1) makes
clear, Intervenors have agreed to produce specified documentation and information to GIC and the
other Limited Partner plaintiffs in that matter by November 17, 2020. GIC and the other Limited
Partner plaintiffs retain a liberty to apply to the Cayman court to enforce the terms of the Consent
Order, and retain the ability to seek further information from Intervenors. Intervenors further have
withdrawn their appeal of the August 28, 2020 order (ECF 42-2), which had specified
documentation and information that would be disclosed to the Limited Partners by Intervenors no
later than September 10, 2020. See August 28, 2020 Joint Letter to Court (ECF 42).

       Second, it is beyond dispute that regardless of what Intervenors may ultimately disclose
pursuant to the Consent Order, GIC will not receive the documentation and information sought in
the Application. The targets of the Application are the third-party correspondent banks—not

      quinn emanuel urquhart & sullivan, llp
      LOS ANGELES | NEW YORK | SAN FRANCISCO | SILICON VALLEY | CHICAGO | WASHINGTON, DC | HOUSTON | SEATTLE | BOSTON | SALT LAKE CITY
      LONDON | TOKYO | MANNHEIM | HAMBURG | PARIS | MUNICH | SYDNEY | HONG KONG | BRUSSELS | ZURICH | SHANGHAI | PERTH | STUTTGART
            Case 1:19-mc-00593-VSB Document 49 Filed 11/16/20 Page 2 of 2




The Honorable Vernon S. Broderick
November 16, 2020


Intervenors—and the banks are not within the jurisdiction of the Cayman court, let alone subject
to the Consent Order. It is likewise significant that the banks possess different documentation and
information than what Intervenors potentially may possess. See, e.g., GIC Reply in support of
Application (ECF 31) at 12–13.

       Third, it is unclear why Intervenors continue to burden Your Honor with matters related to
another Limited Partner, the Kuwait Ports Authority (“KPA”), nevertheless, for completeness,
GIC attaches hereto KPA’s October 14, 2020 response (“KPA Response”) to Intervenors’
September 30, 2020 demand letter (“Demand Letter”) (ECF 48-1), as Intervenors attached the
Demand Letter to the November 11 Letter, yet conspicuously omitted the KPA Response.1

       If Your Honor would find further discussion of the Section 22 Proceeding useful, we stand
ready to appear at a conference.

          Thank you for your consideration.

Respectfully submitted,



Kristin N. Tahler


cc.       Kathy Chin, Esq.
          Sarah Gilbert, Esq.
          Crowell & Moring LLP (via ECF)




1
      A true and correct copy of the KPA Response is annexed hereto as Exhibit A.



                                                         2
